        Case 4:19-mj-00396-CAN Document 5 Filed 08/01/19 Page 1 of 1 PageID #: 14

DATE 8/1/19                                                CASE NUMBER 4:19-mi-396 CAN
LOCATION Plano                                                  USA E est Gonzalez                                             .Assigned
JUDGE Kimberly C. Priest Johnson                                     VS           lCbdJg.    fi         Appeared
DEPUTY CLERK Tova McEwen
COURT REPORTER: Digital Recording
                                                           RAHUL RAMESH JOSHI
INTERPRETER:
                                                                                                  Defendant
USPO:
BEGIN                 *-*3                                                                                                        FD
                                                                                                  Attorney


          INITIAL APPEARANCE on COMPLAINT
          PRELIMINARY HEARING
          DETENTION HEARING                                                                                                       fm

      Hearing Held                          V          Hearing Called                            Interpreter Required ;-CstrictCo
                                                                                                                   rexas £aUV (~OL»T
                                                                                                                         d£tem
      Defendant Sworn


      Defendant appeared:                           with counsel                                 without counsel

      Defendant is the person as named in the Complaint.
      Defendant is NOT the person as named in the Complaint,                                                                   _name given.

      Date of arrest 8/1/19 or           Rule 40. (dist & case #) _

      Defendant advised of Constitution rights.                           Defendant acknowledged understanding Constitution rights,

      Dft llfj dvised of charges                       [ advi
                                                          advised of maximum penalties advised of right to remain silent
                   advised of right to counsel             received copy of complaint            waived reading of complaint


  .   Dft first appearance with counsel CJA Retained Federal Public Defender
      Attorney:
      Dft advises the Court that he/she                    has counsel who is                     or,   will hire counsel.

      If dft cannot retain counsel, the court is to be advised within days so counsel may be appointed.
      Dft Requests appointed counsel, is sworn & examined re: financial status

      Financial affidavit executed by dft. The court finds th defendant able E unable to employ counsel.
                                 appointed SI U.S. Pub Defender                                                        _ appointed



      Govt ORAL motion for detention Govt ORAL motion for continuance [3 Oral Order granting Oral Order denying
      Defendant ORAL motion to continue detention hearing                    Oral Order granting         Oral Order denying


      Defendant waived preliminary hearing Court found waiver of preliminary hearing is knowingly and voluntarily made.
      Court found probable cause based on the signing of waiver.
      Defendant waived detention hearing Court found waiver of detention hearing is knowingly and voluntarily made.
      Court ordered Defendant detained based on
                                             on the
                                                 the signing
                                                     signing or
                                                             of waiven
                                                                waiver.

      Preliminary and Detention Hearing set:                                     I lOcun
      Order setting conditions of release         Bond executed, dft released;     Not executed atthis time
      Defendant motion
      Government motion

      Dft failed to appear,     oral order for arrest warrant;                  bond forfeited
      Defendant released on Conditions of Release
a     \\ISOCirvy ecess and Dft REMANDED to USMO



CRIM 92-116                                       See reverse/attached for additional proceedings                                      _ Adjourn
